Exhibit 10.3

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

CASH-Based Performance AWARD Agreement

Notice of Cash-Based Performance Award

Williams Industrial Services Group Inc. (the “Company”) grants to the Grantee
named below, in accordance with the terms of the Williams Industrial Services
Group Inc. 2015 Equity Incentive Plan (the “Plan”) and this Cash-Based
Performance Award Agreement (the “Agreement”), the opportunity to earn all, a
portion,  or a multiple of the Cash Award Amount set forth below, as a
cash-based performance award (“Award”) under the Plan.  Capitalized terms used
in this Agreement without definition shall have the meanings assigned to them in
the Plan. 

 

 

Name of Grantee:

[●]

 

 

Date of Grant:

April [●], 2019

 

 

Cash Award Amount:

$[●]

 

 

Vesting Dates:

March 31, 2020, March 31, 2021 and March 31, 2022

 

 

Performance Periods:

The 2019, 2020 and 2021 fiscal years of the Company

 

 

Performance Objective:

For the 2019 Performance Period, achievement of Company year-end backlog levels,
expressed in margin dollars

 

Terms of Agreement

1.           Grant of Cash-Based Award. Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to the Grantee, as of the Date of Grant set forth above,
 the opportunity to earn all, a portion, or a multiple of the Cash Award Amount
set forth above. The Cash Award Amount shall be credited, without any interest
or earnings, in a book entry account established for the Grantee until payment
in accordance with Section 4 hereof (or forfeiture in accordance with Section 3
hereof). 

2.           Vesting of Award.

(a)         In General.  Subject to the Grantee’s compliance with the
restrictions of Section 7 hereof, or the terms of the Restrictive Covenants
Agreement (as defined in Section 7) or of any separately executed covenant not
to compete with the Company, as applicable:

(i)          Cash-Based Award.  The Cash Award Amount shall be allocated in
three equal portions to each of the three Performance Periods identified above. 
The Grantee’s right to receive all, a portion, or a multiple of the portion of
the Cash Award Amount allocated to a Performance Period shall be contingent upon
the extent to which the Company achieves the Performance Objective established
for that Performance Period in accordance with the payout levels set forth in
the attached Exhibit A.  Following the commencement of each Performance Period,
the Compensation Committee of the Board (the “Committee”) shall establish in
writing the Performance Objective applicable to that Performance Period,










which shall be based upon the achievement of specified performance measures and
set forth in the attached Exhibit A, as amended from time to time.  After the
end of each Performance Period, the Committee shall determine in writing the
extent, if any, to which the Performance Objective for that Performance Period
has been satisfied and shall determine the percentage, if any, of the Cash Award
Amount allocated to that Performance Period that shall be payable to Grantee,
subject to the vesting requirements set forth below.  The earned portion of the
Cash Award Amount for a Performance Period shall vest on the Vesting Date
immediately following the end of that Performance Period, provided that the
Grantee shall have remained in the continuous employ of the Company or a
Subsidiary through the that Vesting Date    

(ii)        Continuous Employment.  For purposes of this Section 2, the
continuous employment of the Grantee with the Company and its Subsidiaries shall
not be deemed to have been interrupted, and the Grantee shall not be deemed to
have ceased to be an employee of the Company and its Subsidiaries, by reason of
the transfer of his or her employment among the Company and its Subsidiaries.

(b)         Involuntary Termination or Termination for Good Reason.    If,
during a Performance Period, the Grantee’s employment with the Company or a
Subsidiary is terminated (x) by the Company or a Subsidiary without Cause (as
defined in the Plan) or by reason of the Grantee’s Disability (as defined in the
long-term disability plan of the Company or a Subsidiary applicable to the
Grantee), (y) by the Grantee for Good Reason (as defined in the Plan), or (z) as
a result of the Grantee’s death, then, except as otherwise provided in paragraph
(c) below (collectively, a “Qualified Termination”, and provided that, within
forty-five (45) days after such termination, the Grantee (or the Grantee’s
estate, beneficiary or other successor) shall have executed and delivered a
release of claims in a form provided by the Company and such release of claims
shall have become effective and irrevocable in accordance with its terms, the
Grantee shall become vested in the portion of the Cash Award Amount allocated to
that Performance Period equal to the product of: (i) the portion of the Cash
Award Amount that would have become vested under this Agreement for that
Performance Period had the Grantee remained employed with the Company or a
Subsidiary through the Vesting Date immediately following the date on which the
Grantee’s employment terminated (based on actual performance results for the
entire Performance Period), multiplied by (ii) a fraction, the numerator of
which is the number of days of continuous employment completed by the Grantee
during that Performance Period and the denominator of which is 365.    In
addition to the Cash Award Amount that that may become vested in accordance with
the prior sentence, if the Grantee’s Qualified Termination occurs between
January 1 and March 30 of a calendar year, then subject to the release
requirement described above the Grantee shall become vested in the unvested Cash
Award Amount, if any, that was earned for the immediately preceding Performance
Period (if any) and that would have become vested had the Grantee remained
employed with the Company or a Subsidiary through March 31 of that calendar year
(without pro-ration). 

(c)         Change in Control.  The provisions of Section 21 of the Plan shall
apply in the event of a Change in Control.

3.           Forfeiture of Award.  

(a)         Forfeiture of Unvested Award.  The Grantee’s opportunity to receive
the unvested portion of the Cash Award Amount allocated to a Performance Period
shall be forfeited automatically without further action or notice if (i) the
Grantee ceases to be employed by the Company or a Subsidiary prior to the
Vesting Date, except as otherwise provided in Section 2(b) or 2(c), (ii) the
Grantee breaches any of the restrictions of Section 7 hereof, the Restrictive
Covenants Agreement or of any separately executed covenant not to compete with
the Company, as applicable, or (iii) the Company fails to achieve the
Performance Objective during the applicable Performance Period.





2




(b)         Repayment of Award.  This Award shall be subject to the provisions
of Section 20 of the Plan regarding forfeiture and repayment of awards in the
event of (i) the Grantee engaging in Detrimental Activity, (ii) the Grantee’s
breach of any of the restrictions of Section 7 hereof, the Restrictive Covenants
Agreement (as defined herein) or of any separately executed covenant not to
compete with the Company, as applicable, or (iii) as provided pursuant to the
Company’s Compensation Recovery Policy.  Clause (ii) of the immediately
preceding sentence shall be construed as a return of consideration due to the
Grantee’s violation of his or her promises under Section 7 of this Agreement,
the Restrictive Covenants Agreement or any separately executed covenant not to
compete with the Company, as applicable, and not as a liquidated damages
clause.  Nothing contained herein shall eliminate, reduce or compromise (x) the
Company’s right to assert that the restrictions provided for in Section 7 of
this Agreement, the Restrictive Covenants Agreement or any separately executed
covenant not to compete with the Company, as applicable, are fully enforceable
as written, or as modified by a court of competent jurisdiction as provided
therein, (y) the application of temporary or permanent injunctive relief as a
fully appropriate and applicable remedy to enforce the restrictions as provided
therein, or (z) the Company’s right to pursue other remedies at law or in
equity.  This Section 3(b) shall survive and continue in full force in
accordance with its terms and the terms of the Plan notwithstanding any
termination of the Grantee’s employment or the payment of the Cash Award Amount
as provided herein.

4.           Payment of Vested Award.  Except as otherwise provided in Section
11 of this Agreement, the Company, upon vesting of this Award, the Company shall
pay the vested portion of the Cash Award Amount allocated to a Performance
Period (without any interest or earnings) to the Grantee in a single lump sum
payment in cash within thirty (30) days following the Vesting Date (or within
thirty (30) days following such earlier date as the Grantee’s right to receive
the Cash Award Amount becomes vested pursuant to this Agreement).
 Notwithstanding anything in this Agreement to the contrary, the Company may
settle any portion of the vested Cash Award Amount in Shares under the Plan,
based on the Fair Market Value of the Shares on the date the cash is otherwise
payable hereunder.     

5.           Transferability.  This Award may not be transferred, assigned,
pledged or hypothecated in any manner, or be subject to execution, attachment or
similar process, by operation of law or otherwise, unless otherwise provided
under the Plan. Any purported transfer or encumbrance in violation of the
provisions of this Section 5 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in the Cash
Award Amount.  

6.           Unfunded, Unsecured Award Opportunity.  The obligations of the
Company under this Agreement will be merely that of an unfunded and unsecured
promise of the Company to pay the Cash Award Amount in the future, subject to
the terms and conditions of this Agreement and the Plan, and the rights of the
Grantee will be no greater than that of an unsecured general creditor. No assets
of the Company will be held or set aside as security for the obligations of the
Company under this Agreement. 

7.           Non-Solicitation; Confidentiality; Ownership of Work Product.  In
the event that the Grantee is a party to one or more separately executed
agreements with the Company, the terms of which restrict (w) the Grantee’s
ability to solicit customers of the Company, (x) the Grantee’s ability to
solicit employees of the Company, (y) the Grantee’s ability to use or disclose
confidential information or trade secrets of the Company, or (z) the ownership
of works (collectively, the “Restrictive Covenants Agreement”), then the terms
of such applicable restriction or restrictions in the Restrictive Covenants
Agreement shall govern in lieu of the corresponding restriction or restrictions
set forth in Sections 7.1 – 7.17 hereof, respectively.  In consideration of, and
as a condition to, the Grantee’s employment by the Company, the grant of this
Award, a portion of the compensation and other benefits to be paid to the
Grantee during such employment, the potential disclosure to the Grantee of
Confidential Information (as hereinafter defined) in connection with such
employment and other good and valuable consideration, the Grantee and the
Company agree as follows:





3




7.1           Non-solicitation of or provision of competitive activities or
services to Customers. During the Restricted Period, subject to (e) below, the
Grantee hereby covenants and agrees that the Grantee shall not (either directly
or indirectly, individually, on behalf of or in concert with others, or as an
owner, a shareholder, partner, director, officer, employee, agent, or advisor of
any business or entity) undertake or engage in any of the following activities
without the prior written consent of the Company:

(a)         Solicit (or assist in soliciting), provide, or offer to provide
activities or services that are competitive with the Business of the Company to
any customer (past or current) or actively sought prospective customer (or any
owner, shareholder, partner, employee, agent or advisor of any past, current or
prospective customer) with whom the Grantee had material contact at any time
during the Grantee’s employment with the Company; and/or

(b)         Ask, suggest, intimate or imply to any customer (past or current) or
actively sought prospective customer of the Company with whom Grantee had any
material contact during the Grantee’s employment with the Company, that such
customer consider placing or moving an order for services that are competitive
with the Business of the Company, or all or any portion of such customer’s
business relating to services that are competitive with the Business of the
Company, to any other supplier or service provider that provides services that
are competitive with the Business of the Company;

(c)         Solicit, induce or attempt to induce any customer, supplier,
distributor, franchisee, licensee, or other individual or entity with whom
Grantee had any material contact during the Grantee’s employment with the
Company that has any business relationship with the Company or any of its
affiliates to cease doing business with the Company or any of its affiliates, or
in any way interfere with the relationship between any such customer, supplier,
distributor, franchisee, licensee, or any other individual or entity and the
Company or any of its affiliates; and/or

(d)         Disparage, criticize, derogate, denigrate, or deprecate the Company
or any of its products services or employees to any past, current or prospective
customer of the Company; provided, however,

(e)         If the Company does not provide Grantee with a Severance Payment,
then the Grantee may undertake the activities described in Section 7.1 (a) and
(b) on behalf of himself/herself or a competing business or entity provided that
such activities relate to projects, bids, or jobs that are not related (directly
or indirectly) to past or existing projects, bids, jobs, or opportunities for
which, on behalf of the Company, Grantee performed services, worked on, was
involved with, or about which Grantee had access to confidential information.

Nothing in this Agreement shall be construed to prohibit the conduct described
in Section 7.1 by Grantee on behalf of and for the benefit of the Company during
the term of Grantee’s employment by the Company.

7.2           Non-solicitation of Employees.   During the Restricted Period the
Grantee hereby covenants and agrees that the Grantee shall not (either directly
or indirectly, individually, on behalf of or in concert with others, or as an
owner, shareholder, partner, director, officer, employee, agent, or advisor of
any business or entity) solicit, recruit, induce, entice, endeavor or assist in
any effort to cause any person employed by the Company to end such person’s
employment with the Company (whether or not such person would commit a breach of
contract by accepting such other employment).

7.3           Tolling.    In the event that a court of competent jurisdiction
determines that Grantee  has violated, or is in violation of, Grantee’s
obligations under Sections  7.1-7.17, the Restricted Period shall be deemed
tolled for an amount of time equal to the amount of time a court finds that
Grantee was or acted





4




in violation of this section.  Moreover, in the event the enforceability of any
of the terms of Sections  7.1-7.17 shall be challenged in court and as a result,
Grantee is not enjoined from breaching any of Sections 7.1-7.17, and a court of
competent jurisdiction (including appellate courts) subsequently finds that the
challenged covenant is enforceable and orders compliance with the covenant, the
Restricted Period shall be deemed tolled for an amount of time equal to the time
from entry of an order finding that the covenant is not enforceable through such
time as Grantee is ordered by a court to comply with the covenant.

7.4           “Restricted Period.” For purposes of Sections 7.1-7.17, if the
Grantee terminates his or her employment with the Company for any reason other
than Good Reason, or if the Company terminates Grantee’s employment with the
Company for Cause, both as defined below, the term Restricted Period means the
duration of the Grantee’s employment with the Company and a period of one (1)
year following the last date that the Grantee is employed by the Company.  If
the Company terminates Grantee’s employment without Cause or the Grantee
terminates his or her employment with the Company for Good Reason, then the term
Restricted Period means the duration of the Grantee’s employment with the
Company and a period of time equal to the Grantee’s employment with the Company,
but in any event not to exceed six (6) months, following the last date that the
Grantee is employed by the Company. 

7.5           “Severance Payment” for purposes of Sections 7.1-7.17,  means the
payment, if any, provided by the Company to the Grantee as part of an agreement
regarding the termination of the employer-employee relationship which provides
or a severance payment, or other compensation, as the result of termination of
employment.

7.6           For purposes of Sections 7.1-7.17, “Cause” as a reason for the
termination of Grantee’s employment means Grantee’s (a) continued failure to
meet deadlines or to perform substantially Grantee’s duties with the Company or
any of its affiliates or Grantee’s disregard of the directives of Grantee’s
supervisor (in each case other than any such failure resulting from any
medically determined physical or mental impairment); (b) willful material
misrepresentation at any time by Grantee to the Company or an affiliate; (c)
Grantee’s commission of any act of fraud, misappropriation or embezzlement
against or in connection with the Company or any of its affiliates or their
respective businesses or operations; (d) Grantee’s conviction, guilty plea or
plea of nolo contendere for any crime involving dishonesty or for any felony;
(e) Grantee’s material breach of any fiduciary duties of loyalty or care to the
Company or any of its affiliates or Grantee’s material violation of the
Company’s Code of Business Conduct and Ethics or any other Company policy, as
the same may be amended from time to time; (f) Grantee’s  illegal conduct, gross
misconduct, gross insubordination or gross negligence that is materially and
demonstrably injurious to the Company’s business or financial condition; or, (g)
excessive absenteeism. 

7.7           “Good Reason” for purposes of Sections 7.1-7.17 means the
Grantee’s termination of employment as the result of the occurrence of any of
the following: (i) Grantee’s annual base salary is reduced by more than 10%
below Grantee’s annual base salary as in effect immediately prior to the
termination of employment, (ii) Grantee’s  duties or responsibilities are
materially reduced from the Grantee’s duties or responsibilities immediately
prior to the termination of employment, or (iii) continued employment would
require the relocation of Grantee’s principal place of employment more than 50
miles outside of the metropolitan area in which Grantee’s principal place of
employment is located immediately prior to the termination of employment.  For
purposes of clarity, in no event will any termination of Grantee’s employment
under circumstances in which the Company has Cause to terminate Grantee’s
employment constitute Good Reason.  Further, Grantee may be required to travel
on business to the extent necessary to efficiently perform Grantee’s duties of
employment, and such business travel shall not in any case constitute grounds to
terminate Grantee’s employment for Good Reason.

7.8           Trade Secrets.





5




(a)         The Grantee shall hold in confidence all Trade Secrets of the
Company and/or its customers (the “Associated Companies”) that have or will come
into the Grantee’s knowledge or possession during the Grantee’s employment by
the Company and shall not disclose, publish or make use of such Trade Secrets at
any time without the prior written consent of the Company for so long as the
Trade Secret remains a trade secret.

(b)         Notice of Immunity under Defend Trade Secrets Act. Grantee is hereby
notified that the following immunities exist under the U.S. Defend Trade Secrets
Act of 2016: (1) An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal; and (2) An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.

7.9           Confidential Information. The Grantee shall hold in confidence all
Confidential Information of the Company or of the Associated Companies that have
or will come into the Grantee’s knowledge or possession during the Grantee’s
employment by the Company and shall not disclose, publish or make use of such
Confidential Information without the prior written consent of the Company for so
long as the Confidential Information remains confidential.

7.10           Return of Company Property.   Upon the request of the Company or,
in any event with or without a request upon the termination of the Grantee’s
employment with the Company, the Grantee shall deliver to the Company all
memoranda, notes, records, manuals or other documents (including, but not
limited to, written instruments, voice or data recordings, or computer tapes,
disks or files of any nature), including all copies of such materials and all
documentation prepared or produced in connection therewith, pertaining to the
performance of the Grantee’s services for the Company, the Business of the
Company or of the Associated Companies, or containing Trade Secrets or
Confidential Information of the Company or pertaining to the Company’s Business
or the Associated Companies’ business, whether made or compiled by the Grantee
or furnished to the Grantee.   Upon the request of the Company and, in any
event, upon the termination of the Grantee’s employment with the Company, the
Grantee shall also deliver to the Company all computers, credit cards,
telephones, office equipment, software, and other property the Company furnished
to or in the possession of the Grantee.

7.11           Interpretation.   The restrictions stated in Sections 7.1-7.17
are in addition to and not in lieu of protections afforded to trade secrets and
confidential information under applicable law.   Nothing in this Agreement is
intended to or shall be interpreted as diminishing or otherwise limiting the
Company’s right under applicable law to protect its trade secrets and
confidential information.

7.12           “Trade Secret” means information without regard to form,
including but not limited to any technical or nontechnical data, formula,
pattern, compilation, program, device, method, technique drawing, process,
financial data, financial plan, product plan, list of actual or potential
customers or suppliers or other information similar to any of the foregoing,
which (a) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can derive economic value from its disclosure or use, and (b) is the subject
of efforts that are reasonable under the circumstances to maintain its secrecy.





6




7.13          “Confidential Information” means any data or information, other
than Trade Secrets, that is valuable to the Company (and/or its customers) and
not generally known to the public or to competitors of the Company.

7.14           The Company shall own all Work Product.  “Work Product” means all
intellectual property rights including all Trade Secrets, registered and
unregistered copyrights under U.S. and international law, copyrightable material
or works, patents, patentable inventions, discoveries and improvements, and
other intellectual property rights, in any technology software, data files
documentation, or other work product or material that relates to the business
and/or  interests of the Company and that the Employee conceives, develops,
creates or delivers (whether individually or working with others) to the Company
at any time during the Employee’s employment with the Company. All Work Product
shall be considered work made for hire by the Grantee and owned by the
Company.   The Grantee hereby irrevocably relinquishes for the benefit of the
Company and its assigns any moral rights in and to the Work Product recognized
by applicable law. 

7.15           If any of the Work Product may not, by operation of law, be
considered work made for hire by the Grantee for the Company, or if ownership of
all right, title, and interest in and to the intellectual property rights
therein shall not otherwise vest exclusively in the Company, the Grantee hereby
agrees to assign, and upon creation thereof automatically assigns, without
further consideration, the ownership of all Trade Secrets, registered and
unregistered copyrights under United States and international law, copyrightable
material or works, patents, patentable inventions: and other intellectual
property rights therein to the Company, its successors and assigns.

7.16           The Company, its successors and assigns, shall have the right to
obtain and hold in its or their own name copyright registrations, trademark
registrations, patents and any other protection available in the foregoing.

7.17           The Grantee agrees to perform, upon the reasonable request of the
Company, during or after employment such further acts as may be necessary or
desirable to transfer, perfect, and defend the Company’s ownership of the Work
Product, including but not limited to: (a) executing, acknowledging, and
delivering any requested affidavits and documents of assignment and conveyance;
(b) assisting in the preparation, prosecution, procurement, maintenance and
enforcement of all copyrights and, if applicable, patents with respect to the
Work Product in any countries; (c) providing testimony in connection with any
proceeding affecting the right, title, or interest of the Company in any Work
Product; and (d) performing any other acts deemed necessary or desirable to
carry out the purposes of this Agreement.   The Company shall reimburse any
reasonable out-of-pocket expenses incurred by the Grantee at the Company’s
request in connection with the foregoing, including (unless the Grantee is
otherwise being compensated at the time) a reasonable and pre-agreed per diem or
hourly fee for services rendered following termination of the Grantee’s
employment.

7.18           Miscellaneous.

(i)          The Grantee acknowledges that the restrictions, prohibitions and
other provisions in Sections 7.1 – 7.17 are reasonable, fair and equitable in
scope, terms and duration, and are necessary to protect the legitimate business
interests of the Company.  The terms and provisions of Sections 7.1 – 7.17 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected.  It is the intention of the parties to this Agreement that the
potential restrictions on the Grantee imposed by Sections 7.1 – 7.17 be
reasonable in scope and in all other respects.  If for any reason any court of
competent jurisdiction shall find any provisions of Sections 7.1 – 7.17
unreasonable in scope or otherwise, the Grantee and the Company agree that the
restrictions and





7




prohibitions contained herein may be modified by a court of competent
jurisdiction and shall be effective to the fullest extent allowed under
Applicable Law in such jurisdiction.  The Grantee agrees to disclose the
existence of this Agreement to any subsequent employer.

(ii)          The Grantee hereby agrees that any remedy at law for any breach or
threatened breach of the provisions of Sections 7.1 – 7.17 will be inadequate
and that the Company will be entitled to injunctive relief in addition to any
other remedy the Company might have under this Agreement.  The Grantee hereby
expressly acknowledges that the harm which might result to the Company’s
business as a result of any noncompliance by the Grantee with the provisions of
Sections 7.1 – 7.17 would be largely irreparable.  The parties agree that if the
Company pursues legal action to enforce the terms and conditions of Sections 7.1
– 7.17 and obtains all or part of the relief sought, the Grantee shall be
responsible for the reasonable attorney’s fees and costs of the Company in
bringing such action.

(iii)          Notwithstanding any other provision of this Agreement or the
Plan, the rights and obligations of the parties hereto, and any claims or
disputes relating to Sections 7.1 – 7.17 shall be governed by and construed in
accordance with the laws of the State of Georgia without giving effect to the
principles of conflict of laws thereof.  Each party agrees that any action
arising out of or relating to Sections 7.1 – 7.17 shall be brought in the
Superior Court of Dekalb County, Georgia or the United States District Court for
the Northern District of Georgia,  or if the action is brought by the Company
and if Grantee resides in Georgia, the Superior Court of the Georgia county in
which Grantee resides in Georgia if so required by law, and accepts for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of those courts, and irrevocably waives any objection, including, without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens, which it may now or hereafter have to the bringing of any
action in those jurisdictions.

(iv)          For purposes of Sections 7.1 – 7.17, the term “Company” shall be
deemed to include Williams Industrial Services Group Inc., its Subsidiaries and
affiliates, and all of their respective successors and assigns.

8.           No Employment Contract.  Nothing contained in this Agreement shall
confer upon the Grantee any right with respect to continuance of employment by
the Company and its Subsidiaries, nor limit or affect in any manner the right of
the Company and its Subsidiaries to terminate the employment or adjust the
compensation of the Grantee, in each case with or without Cause.

9.           Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement or the Plan shall not be taken into account in
determining any benefits to which the Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or a Subsidiary and shall not affect the amount of any life
insurance coverage available to any beneficiary under any life insurance plan
covering employees of the Company or a Subsidiary.  

10.          Taxes and Withholding.  The Grantee is responsible for any federal,
state, local or other taxes with respect to this Award, and the Company does not
guarantee any particular tax treatment or results in connection with this
Award.  The Company and its Subsidiaries will have the right to deduct from any
payment of the Cash Award Amount (or any other cash payment to the Grantee) any
federal, state, local or other taxes which, in the opinion of the Company or an
applicable Subsidiary are required to be withheld with respect to this Award. 

11.          Section 409A of the Code.  It is intended that the Award shall be
exempt from, or comply with, the requirements of Section 409A of the Code, and
this Agreement shall be interpreted, administered and governed in accordance
with such intent.  To the extent necessary to give effect to such intent, the
Grantee’s termination of employment shall mean, for purposes of this Agreement,
the Grantee’s “separation





8




from service” within the meaning of Section 409A of the Code.  In particular, it
is intended that the Award shall be exempt from Section 409A of the Code, to the
maximum extent possible, pursuant to the “short-term deferral” exception
thereto.  However, to the extent that the Award constitutes a deferral of
compensation subject to the requirements of Section 409A of the Code (for
example, because the Grantee’s governing employment agreement defines “Good
Reason” in a manner such that the Grantee’s termination of employment for Good
Reason would not be treated as an involuntary separation from service for
purposes of Section 409A of the Code), then the following rules shall apply,
notwithstanding any other provision of this Agreement to the contrary:

(a)         The Company will pay any portion of the Cash Award Amount that
becomes vested in accordance with Section 2(b) or 2(c) of this Agreement within
thirty (30) days after the first to occur of (i) the Vesting Date; (ii) the
occurrence of a Change in Control that is also a “change in the ownership,” a
“change in the effective control,” or a “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A of the Code; or (iii) the Grantee’s “separation from service” within the
meaning of Section 409A of the Code; and

(b)         If any portion of the Cash Award Amount becomes payable as a result
of the Grantee’s separation from service (other than as a result of the
Grantee’s death) and the Grantee is a “specified employee” at that time within
the meaning of Section 409A of the Code (as determined pursuant to the Company’s
policy for identifying specified employees), the Company will pay any vested
Cash Award Amount to the Grantee on the first business day that is at least six
months after the date of the Grantee’s separation from service (or upon the
Grantee’s death if the Grantee dies before the end of that six-month period).

12.          Amendments.  Subject to the terms of the Plan, the Committee may
modify this Agreement upon written notice to the Grantee. Any amendment to the
Plan shall be deemed to be an amendment to this Agreement to the extent that the
amendment is applicable hereto.  Notwithstanding the foregoing, no amendment of
the Plan or this Agreement shall adversely affect in a material way the rights
of the Grantee under this Agreement without the Grantee’s consent unless the
Committee determines, in good faith, that such amendment is required for the
Agreement to either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code, or as otherwise may be provided in the
Plan. 

13.          Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

14.          Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan. Except with respect to the provisions of the Restrictive
Covenants Agreement and of any separately executed covenant not to compete with
the Company expressly referenced herein, this Agreement and the Plan contain the
entire agreement and understanding of the parties with respect to the subject
matter contained in this Agreement, and supersede all prior written or oral
communications, representations and negotiations in respect thereto. Except as
otherwise provided in Section 7(e)(iii) hereof, in the event of any
inconsistency between the provisions of this Agreement and the Plan, the Plan
shall govern.  The Committee acting pursuant to the Plan, as constituted from
time to time, shall, except as expressly provided otherwise herein, have the
right to determine any questions that arise in connection with this Agreement.

15.          Successors and Assigns.  Without limiting Section 5, the provisions
of this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.





9




16.          Governing Law.  Except as otherwise provided in Section 7 hereof,
the interpretation, performance, and enforcement of this Agreement shall be
governed by the laws of the State of Delaware, without giving effect to the
principles of conflict of laws thereof.

17.          Use of Grantee’s Information.  Information about the Grantee and
the Grantee’s participation in the Plan may be collected, recorded and held,
used and disclosed for any purpose related to the administration of the Plan.
The Grantee understands that such processing of this information may need to be
carried out by the Company and its Subsidiaries and by third-party
administrators whether such persons are located within the Grantee’s country or
elsewhere, including the United States of America. The Grantee consents to the
processing of information relating to the Grantee and the Grantee’s
participation in the Plan in any one or more of the ways referred to above.

18.          Electronic Delivery.  The Grantee hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, prospectuses, prospectus supplements, grant or
award notifications and agreements, account statements, annual and quarterly
reports, and all other forms of communications) in connection with this and any
other award made or offered under the Plan. The Grantee understands that, unless
earlier revoked by the Grantee by giving written notice to the Senior Vice
President, Chief Administrative Officer, General Counsel and Secretary of the
Company, this consent shall be effective for the duration of the Agreement. The
Grantee also understands that he or she shall have the right at any time to
request that the Company deliver written copies of any and all materials
referred to above at no charge. The Grantee hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. The Grantee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan. 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Date of
Grant.

 

 

 

WILLIAMS INDUSTRIAL SERVICES GROUP INC.

 

 

 

By:

s/ Tracy D. Pagliara

 

Name:

Tracy D. Pagliara

 

Title:

President and Chief Executive Officer

 

By executing this Agreement, you acknowledge that a copy of the Plan and the
Company’s most recent Annual Report and Proxy Statement either have been
received by you or are available for viewing on the Company’s internet site at
https://www.wisgrp.com, and you consent to receiving this information
electronically, or, in the alternative, agree to contact [●], at [●], to request
a paper copy of this information at no charge.

 

 

 

 

GRANTEE

 

 

 

 

 

[●]

 





10




EXHIBIT A

PERFORMANCE OBJECTIVE FOR THE
2019 PERFORMANCE PERIOD

One third of the Cash Award Amount is allocated to the Performance Period
commencing January 1, 2019 and ending December 31, 2019. The Performance
Objective for the Performance Period commencing January 1, 2019 and ending
December 31, 2019 shall consist of the performance metric set forth in this
Exhibit A, as updated from time-to-time.  The Performance Objective for the 2020
and 2021 Performance Periods will be established by the Committee on an annual
basis and will be communicated to the Grantee within 30 days after establishment
by the Committee. 

Performance Objective

Threshold
(50% payout of
1/3 of the Cash
Award Amount)

Target
(100% payout of
1/3 of the Cash
Award Amount)

Maximum
(200% payout of
1/3 of the Cash
Award Amount)

Year-end backlog performance expressed in margin dollars*

$22.2 million

$24.1 million

$33.3 million

*  Performance Objective is tied to Company backlog, expressed in total margin
dollars, at the end of the Performance Period (i.e., December 31, 2019).  Margin
dollars associated with lump sum contracts will be discounted by 20% to risk
adjust the total margin backlog.  Orders in backlog with a margin of less than
4% are excluded.  Straight line interpolation will be used for performance
between threshold, target and maximum levels.

Notwithstanding any other provision of this Agreement, the Committee may in its
sole discretion, and without the consent of the Grantee or any other persons,
modify the payout formulas, Performance Objective or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable (i) to reflect a change in the business, operations,
corporate structure or capital structure of the Company or its Subsidiaries, the
manner in which it conducts its business, or other events or circumstances; or
(ii) in such other circumstances as the Committee may determine, in its sole
discretion.

11

